In a proceeding to adjudicate the above-named infants to be neglected children, the infants’ mother appeals from an order of the Children’s Court, Nassau County, dated January 22, 1962 and entered February 2, 1962, which denied her motion: (a) to require the Department of Public Welfare, Nassau County, to grant her reasonable and regular visitation of the infants; and (b) to amend a previous order of said court, dated June 5, 1961, so as to provide her with reasonable and regular visitation of the infants. Order reversed on *955the law, without costs, and matter remitted to the Children’s Court, Nassau County, for further proceedings not inconsistent herewith. In our opinion, the order dated June 5, 1961, granting the mother visitation rights subject to the supervision of the Department of Public Welfare, did not empower the latter, within its sole discretion, arbitrarily to deny her visitation when she elected to exercise her visitation rights. However, since the welfare of the infants is the primary consideration, a hearing should be held and, on the basis of the facts adduced at such hearing, an appropriate order may then be made defining the mother’s right of visitation. A decision setting forth specific findings of fact should first be made and incorporated as a part of the record; the order should be based on such findings. Beldoek, P. J., Kleinfeld, Christ, Brennan and Babin, JJ., concur.